DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10:  It is unclear how the rebar can now have a bend in it when claim 1 specifically indicates the member is straight.  

Regarding claim 17:  It is unclear how the bar can be intended to be bent while the independent claim specifically calls for the member to be straight.  It is unclear how the intention to do something to the member can further define said member.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Esperance et al. (US Patent No 4,620,401) (“L’Esperance”) in view of Thyroff (DE102016111176).

Referring to claim 1:  L’Esperance teaches a composite rebar comprising: a plurality of continuous fibers (item 18) arranged parallel to one another to form a straight elongated member, the fibers being impregnated with a resin matrix (col 3, line 36); and a fiber strand wrapped around an outer surface of the elongated member in a helical manner (item 16), wherein the resin matrix is cured to fix the fibers relative to one another (col 4, lines 34-35).  L’Esperance does not teach the fiber strand forms a plurality of non-overlapping adjacent coils wherein a distance between each adjacent pair of a first plurality of the adjacent coils is x, wherein a distance between each adjacent pair of a second plurality of the adjacent coils is y, and wherein x > y.   However, Thyroff teaches the fiber strand forms a plurality of non-overlapping adjacent coils wherein a distance between each adjacent pair of a first plurality of the adjacent coils is x, wherein a distance between each adjacent pair of a second plurality of the adjacent coils is y, and wherein x > y (figure 6).
	It would have been obvious to one of ordinary skill in the art to create the device taught by L’Esperance with the characteristic of non-overlapping different spaced coils in order to optimize holding in different types of materials.

Referring to claim 2:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches the continuous fibers are glass fibers (claim 5).

Referring to claims 3 and 4:  L’Esperance and Thyroff teach all the limitations of claim 2 as noted above.  They do not specifically teach an average diameter of the continuous fibers is within the range of 13 µm to 35 µm or an average diameter of the continuous fibers is within the range of 17 µm to 32 µm.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by L’Esperance and Thyroff with any specific dimensions of materials in order to optimize strength and weight as well as cost of materials in order to create a desirable product for specific installations.

Referring to claim 5:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches the resin matrix is a thermoset resin (claim 4).

Referring to claim 6:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  They do not specifically teach the resin matrix is selected 4832-9729-3284, v.13PRELIMINARY AMENDMENT Attorney Docket No. 34485.09179 from the group consisting of a polyester resin, a vinyl ester resin, a polyurethane resin, an epoxy resin, and combinations thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any specific resin, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  These resins are well known for strength and durability when exposed to corrosive materials such as concrete and weather elements.

Referring to claim 7:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches the fiber strand is formed of glass (claims 1 and 5).

Referring to claim 8:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches a texturizing material applied to an outer surface of the elongated member (item 50).  Texturizing material provides better adhesion between the rebar and a concrete it can be inserted into.

Referring to claim 9:  L’Esperance and Thyroff teach all the limitations of claim 8 as noted above.  However, they do not teach the texturizing material is sand.  However, it would have been obvious to one of ordinary skill in the art to recognize that sand would be a good aggregate (item 50)in this case.  Sand is readily available and works well to create a textured surface that does not add a lot of bulk to the rebar.  Larger materials such as stones would create too large of an item.

Referring to claim 10:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches a bend that causes the composite rebar to form a first straight portion and a second straight portion, wherein a central axis of the first straight portion and a central axis of the second straight portion intersect with one another at the bend to form an angle z, and wherein z > 5 degrees (figure 8).

Referring to claim 11:  L’Esperance and Thyroff teach all the limitations of claim 10 as noted above.  Additionally, L’Esperance teaches wherein z > 45 degrees (figure 8).

Referring to claims 15 and 16:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  They do not specifically teach wherein x is in the range of 1.0 inches to 1.5 inches, and wherein y is in the range of 0.1 inches to 0.9 inches.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by L’Esperance and Thyroff with any specific dimensions of the elements in order to provide a proper size and strength rebar element for installation in a particular installation.

Referring to claim 18:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  They do not specifically teach the elongated member is formed by a pultrusion process. However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 19:  L’Esperance and Thyroff teach all the limitations of claim 1 as noted above.  Additionally, L’Esperance teaches wherein the elongated member has a circular cross-section (figure 3).

Referring to claim 20:  L’Esperance teaches a method of forming a composite rebar, the method comprising: providing a plurality of continuous fibers arranged parallel to one another to form4832-9729-3284, v.15PRELIMINARY AMENDMENTAttorney Docket No. 34485.09179 a straight elongated member (col 4, lines 20-24); impregnating the fibers with a resin matrix (col 4, lines 28-29); and wrapping a fiber strand around an outer surface of the elongated member in a helical manner (col 4, lines 37-40).  L’Esperance does not teach the strands form a plurality of non-overlapping adjacent coils, each adjacent pair of a first plurality of the adjacent coils being separated by a distance x and each adjacent pair of a second plurality of the adjacent coils being separated by a distance y; wherein x > y.  However, Thyroff teaches the strands form a plurality of non-overlapping adjacent coils, each adjacent pair of a first plurality of the adjacent coils being separated by a distance x and each adjacent pair of a second plurality of the adjacent coils being separated by a distance y; wherein x > y (figure 6).
	It would have been obvious to one of ordinary skill in the art to create the device taught using the method of L’Esperance with the coils taught by Thyroff in order to optimize holding in different types of materials.

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635